Citation Nr: 0817510	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-44 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

The veteran testified at a hearing before the Board in July 
2007.  


FINDING OF FACT

Diabetes mellitus, type II, was not manifested during the 
veteran's active service or for many years thereafter, nor is 
current diabetes mellitus, type II, otherwise related to such 
service, or to the veteran's service-connected hypertension.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service, nor 
is diabetes mellitus, type II, proximately due to or caused 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran's appeal stems from an August 
2003 rating decision which denied entitlement to service 
connection for diabetes mellitus.  In April 2004, a VCAA 
letter was issued.  The VCAA letter notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, and post-service VA medical records.  The evidence 
of record also contains a VA examination performed in 
November 2007.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
diabetes mellitus, type II, as secondary to his service-
connected hypertension.  Service connection is in effect for 
hypertension, rated 10 percent disabling effective April 11, 
2003.

The veteran's service medical records show no findings 
attributed to diabetes mellitus, type II.  

VA outpatient treatment records dated in February 2002 
reflect that the veteran was assessed with diabetes mellitus 
which required restricted diet.  In April 2003, the veteran 
was advised that he met the criteria for being diagnosed with 
diabetes mellitus, although he did not appear to need 
medications.  He was advised that exercise and weight loss 
were essential for him to maintain control of his diabetes 
mellitus.  

The veteran underwent a VA examination in November 2007.  He 
reported having hypertension since about 1985 and his wife 
stated that he was diagnosed with diabetes in 2002.  

After physical examination, the examiner diagnosed diabetes 
mellitus, type II, well controlled, without any diabetic 
complications.  The examiner opined that it is not as likely 
as not that the veteran's diabetes was caused by or related 
to or aggravated by his hypertension.  

As set forth above, the veteran seeks service connection for 
diabetes mellitus, type II.  Although VA medical treatment 
records reflect a current diagnosis of diabetes mellitus, 
type II, there is no medical evidence to support that the 
disability is due to his active service or any incident 
therein.  Indeed, the veteran's own contentions have 
exclusively featured the theory that his diabetes mellitus, 
type II, was caused by, related to, or aggravated by his 
service-connected hypertension.  Thus, there is nothing in 
the record to provide a direct basis for service connection.

In addition, although diabetes mellitus is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's diabetes mellitus, type II, 
was manifested to a compensable degree within the one-year 
presumptive post-service period.  

The veteran has also claimed that his diabetes mellitus, type 
II, developed due to his service-connected hypertension.  
However, the November 2007 VA examiner opined that the 
veteran's diabetes mellitus, type II, was not related to his 
hypertension.  There is otherwise no medical evidence of 
record to support an etiological relationship, and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In summary, there is no probative evidence of diabetes 
mellitus, type II, in service.  Moreover, there is no 
probative evidence of a nexus between the veteran's diabetes 
mellitus, type II, and his period of active duty service, nor 
is there medical evidence of a causal relationship, between 
the veteran's diabetes mellitus, type II, and his service-
connected hypertension.  Thus, service connection for 
diabetes mellitus, type II, is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to service-connected 
hypertension, is not warranted.

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


